Title: To George Washington from Jonathan Boucher, 19 November 1771
From: Boucher, Jonathan
To: Washington, George

 

Sir
Annapolis, Novr the 19th 1771.

I have seen your Letter to your Son, &, I will own to you, it has given Me a sensible Concern. That my Attention to Him has not lately been so close nor so rigid, as I wish’d, or, as it ought to have been, is a Truth I will not attempt to deny. The Peculiarity of my Circumstances & Situation, as well as of my Temper & Disposition, are All I have to offer in my Excuse, which, however, I do not, myself, think to be sufficient. I know I might have taught Him more than I have, &, sincerely as I wish his Welfare I wish I had; but I know also, that there are not many Masters under whom He would have learn’d more, than He has even under Me. This Business of Education is a complex & extensive Subject: & a man should be well acquainted with it, before He ventures to pronounce how far another has, or has not, done his Duty. Dr Witherspoon, it seems, said I ought to have put Him into Greek. Now, how much Deference soever I owe to his Authority, I will venture to say, that this Declaration, at least, must have been made much at Random. It was not possible He should know what I ought to have done, from the few, & the Kind of, Questions He ask’d. To be acquainted with the Greek is thought to sound well; but, to determine upon a Youth’s literary Attainments from that Circumstance alone, is not, in my Judgement, a much wiser method than the vulgar way of enquiring how far a Boy has got; and if He has run thro’ a long Catalogue of Books, to conclude He must be a good Scholar. Had Dr Witherspoon been pleased candidly & fully to have examined this young Gentleman, I shou’d have had nothing to fear. He would not, indeed, have found him possess’d of much of that dry, useless, & disgusting School-boy kind of Learning fit only for a Pedant; but I trust, He would have found Him not illy accomplish’d, considering his manners, Temper, & Years, in that liberal, manly & necessary Knowledge befitting a Gentleman. I ever did hold in abhorrence that servile System of teaching Boys Words rather than Things; & of getting a parcel of Lumber by Rote, which may be useful & necessary to a School-master, but can never be so to a Man of the World. In these, chiefly, Sir, your Son is deficient: & but that These are thought necessary to make a Shew of, it were not, I think, much to be lamented, should He

ever remain so. I neither have attended, nor dare I promise that I can attend, to Him with the Regularity of a School master. But, Sir, tho’ the little unessential Minutiæ of School-Learning may have sometimes been neglected, & thro’ my Fault; I think I know You to be too observant & too candid a Man to believe that He has been wholly unattended to. His particular Genius & Complexion are not unknown to You; & that They are of a Kind requiring not the least Judgement & Delicacy to manage properly. Pardon me, Sir, if I assume somewhat a higher Tone in claiming some Merit to myself, for having faithfully done my Duty in this the most arduous, &, doubtless, by far the most important Part of Education. I have hitherto, I thank God, conducted Him with tolerable Safety, thro’ some pretty trying & perilous Scenes; &, remiss as I am, or may seem to be, I doubt not, in due Time, to deliver Him up to You a good Man, if not a very learned one. It will not be thought necessary for Me to enter into a fuller Detail of the Matter: what I should say, I persuade myself, will occur to You.
Annapolis was as unfit a Situation for Me as Him, which I knew not, till Experience told Me. I am now, however, at length, again to return to the Country with a Prospect of fewer Embarassments on my Hands, than it has been my good Fortune to be without for these five Years. I once was, I think, a good Preceptor: I have never been so, in my own Opinion, for the Period just mentioned. If, however, You think proper to try me a little longer, I think I can & will do better for Mr Custis, than any other Man: if You do not think proper, convinc’d that You will be influenced only by your Regard for Him, most ardently wishing that You may most effectually consult his Interest, I shall never blame You for removing Him—if, indeed, my Blame or Approbation needed to be of Consequence to You. You will do Me the Justice to believe that I can have no other Motive for wishing his Continuance with Me, besides a Kind of an Affectionate Attachment to the Boy; & a piece of Pride, perhaps, it may be, that another shou’d not reap the Merit, if there be any Merit in it, of finishing what I have begun. I am now, I trust, happily set above the Necessity of teaching for a Livelihood; nor will I as far as I can now Judge, ever take Charge of another Youth besides the Three now with me. For the last Year, I have long ago mentioned it to my Friends, I never intended charging

either Custis or the other Two, any Thing for Education; & This only from what I thought a Consciousness that I had not deserved it. If ⟨mutilated⟩ He continues with Me, & I do my Duty as I now intend (& if I do n⟨mutilated⟩ be the first to tell You of it) I will charge Him, at the least, four or f⟨mutilated⟩ Times as much as I have ever yet done.
If, after all, You resolve on removing Him, all I have to add is a Request that it may not be to Princeton. Pay Me the Complimt of believing that I know something of these Matters: and there is not any Thing I am more convinced of, than that your own College is a better one—better in every Respect. You live contiguous to it, & hear ev’ry objecn to it, often magnify’d beyond the Truth: & were this the Case wth Respect to the Jerseys, I am mistaken, if You would hear less there. If, however, the Objections to Williamsburg be insuperable, I wou’d then recommend New-York: it is but a Step farther, & for obvious Reasons, infinitely deserves the Preference. I am, Sir Yr most obedt & very Hble Servt

Jonan Boucher

